COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


TAYLOR WALKINGSHIELD
AND
RICHARD MARLOWE

v.   Record No. 1048-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
CULPEPER COUNTY DEPARTMENT                        FEBRUARY 20, 1996
 OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF CULPEPER COUNTY
                       John R. Cullen, Judge

            (Monica J. Chernin, on brief), for appellants.

            No brief for appellee.



     Taylor Walkingshield and Richard Marlowe appeal the decision

of the circuit court denying their petition to vacate and hold

void the October 19, 1994 consent order of the juvenile and

domestic relations district court.   The appellants challenged the

district court order because no guardian ad litem had been

appointed for their minor child at the time of the order.       Upon

reviewing the record and opening brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

decision of the trial court.   Rule 5A:27.

     "On appeal, the judgment of the trial court is presumed to

be correct; its findings will not be overturned by this Court

except in cases of manifest error.   The burden is upon the party

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
alleging trial court error to show by the record that the

judgment was erroneous."   Steinberg v. Steinberg, 11 Va. App.
323, 326, 398 S.E.2d 507, 508 (1990).   The circuit court found

that the district court order from which the appeal was taken was

"an interlocutory order which made no findings and was not

dispositive," and was "a temporary order, did not adjudicate the

issues or render a final disposition, and is not void for failure

of the court to appoint a Guardian ad litem" prior to the entry

of the order.
     Under Code § 16.1-296, an appeal to the appropriate circuit

court may be taken from "any final order or judgment of the

juvenile court."   The record supports the circuit court's

findings, and demonstrates that the district court order was not

a final order.   Accordingly, the decision of the circuit court is

summarily affirmed.

                                              Affirmed.




                                 2